FILED

LJNITED sTATEs DISTRICT CoURT DEC - h 2013
FOR THE DISTRICT OF COLUMBIA C|erk. U.S. D|str|ct& Bankruptcy
Courts for the Dlstrict of columbia

Fulton Griffrth, )
)

Plaintiff, )

)

v. ) Civil Action No.  "' /7

)

Daniel Inouye et al . )
)

Defendants. )

MEMORANDUM OPINlON

This matter is before the Court on review of the pro se complaint and application to
proceed in forma pauperis. The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff, a resident of Sarasota, Florida, sues former United States Senator Daniel
Inouye, who at the time of his death in December 2012 was President pro tempore of the United
States Senate, and "Ms. Page Staff aid Senate pro-temp." Compl. Caption. Plaintiff purports to
bring a "Criminal Civil Rights Complaint" based on the defendants’ alleged refusal to protect his
First Amendment right to redress grievances. Compl. at l. Plaintiff faults defendants for
allegedly refusing his request to have three federal judges investigated. See id. He seeks
$10,000 in damages and "a civil arrest warrant." Id. at 2.

Members of Congress are absolutely immune from lawsuits, such as this one, arising

from the performance of their official duties. Dombrowski v. Eastland, 387 U.S. 82, 85 (1967);

Fiela’s v. Oyj‘ice ofEddie Berrzice Johrzson, 459 F.3d l, 9-10 (D.C. Cir. 2006) (citing cases). In
addition, the law is clear that "federal courts are without power to entertain claims otherwise
within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of
merit.’ " Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (quoting Newburyport Water Co. v.
Newburyport, 193 U.S. 561, 579 (1904)); accord Tooley v. Napolitano, 586 F.3d 1006, 1009
(D.C. Cir. 2009) ("A complaint may be dismissed on jurisdictional grounds when it "is ‘patently
insubstantial,’ presenting no federal question suitable for decision.") (quoting Best v. Kelly, 39
F.3d 328, 330 (D.C. Cir. 1994). The instant complaint satisfies this standard. A separate order

of dismissal accompanies this Memorandum Opinion.

 

Date: October 25 ,20l3